          Case 3:20-cv-06382-VC Document 32 Filed 11/25/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ATHENA STANFORD,                                  Case No. 20-cv-06382-VC
                Plaintiff,
                                                   ORDER TO SHOW CAUSE
         v.

 GENERAL INSURANCE COMPANY OF
 AMERICA,
                Defendant.

       Counsel for the plaintiff, Janine Ogando, is ordered to show cause why she should not be

sanctioned for failing to comply with the Court’s order dated October 25, 2020 at Dkt. No. 24.

This failure, combined with the frivolous argument made in support of remand, suggests that

counsel may be acting recklessly or in bad faith. A written response to the order to show cause is

due seven days from this order. A hearing on the order to show cause will take place January 7 at

10:00 a.m. alongside the hearing on the motion to dismiss.

       IT IS SO ORDERED.

Dated: November 25, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
